Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00481-CV

                               Dr. Rudolph THEOBALD,
                                       Appellant

                                            v.

                             MORRIS VENTURES, LLC,
                                    Appellee

                   From the 352nd District Court, Tarrant County, Texas
                             Trial Court No. 352-253807-11
                       Honorable Bonnie Sudderth, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Dr. Rudolph Theobald.

      SIGNED July 3, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice